 
LOCK-UP AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is dated as of August 28, 2008 by and between
Universal Travel Group, a Nevada corporation (the “Company”), and Jiangping
Jiang (“Shareholder”).
 
WHEREAS, the Company entered into a Securities Purchase Agreement with the
investors listed in the Schedule of Buyers attached thereto (individually, a
“Buyer” and collectively, the “Buyers”) whereby the Company will sell to the
Buyers an aggregate of 4,588,708 shares of the Company’s common stock, par value
$0.001 per share (“Common Stock”), and warrants to acquire approximately
2,294,356 shares of Common Stock for a total aggregate purchase price of
approximately $7,112,500 in a private placement financing transaction (the
“Financing Transaction”).
 
WHEREAS, Shareholder wishes to induce the Company and the Buyers to enter into
the Financing Transaction.
 
WHEREAS, in order to induce the Company and the Buyers to enter into the
Financing Transaction pursuant to the Securities Purchase Agreement dated August
28, 2008 by and among the Company and the Buyers (the “Securities Purchase
Agreement”), Shareholder has agreed not to sell any shares of the Company’s
Common Stock that Shareholder presently owns or may acquire after the date
hereof, except in accordance with the terms and conditions set forth herein
(collectively, the “Lock-Up Shares”). Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Securities
Purchase Agreement.
 
NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:
 
1. Restriction on Transfer; Term. The Shareholder hereby agrees with the Company
that such Shareholder will not offer, sell, contract to sell, assign, transfer,
hypothecate, pledge or grant a security interest in, or otherwise dispose of, or
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition of (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise, directly or
indirectly) (each, a “transfer”), any of the Lock-Up Shares and shall not
transfer such shares until a date that is twelve (12) months following the
Closing Date under the Securities Purchase Agreement (the “Period”), unless (i)
the Buyers, who are holders of at least 75% of the shares of Common Stock
purchased under the Securities Purchase Agreement at the time of the purported
transfer within the Period, consent to the same, such consent not to be
unreasonably withheld, or (ii) all or any part of such Lock-Up Shares are
transferred pursuant to that Make Good Securities Escrow Agreement of even date
herewith entered into between the Company, the Shareholder and the Buyers.
 
2. Ownership. During the Period, Shareholder shall retain all rights of
ownership in the Lock-Up Shares, including, without limitation, voting rights
and the right to receive any dividends that may be declared in respect thereof,
except regarding any Lock-Up Shares transferred pursuant to the Make Good
Securities Escrow Agreement.


--------------------------------------------------------------------------------


 
3. Company and Transfer Agent. The Company is hereby authorized to disclose the
existence of this Agreement to its transfer agent. The Company and its transfer
agent are hereby authorized to decline to make any transfer of the Common Stock
if such transfer would constitute a violation or breach of this Agreement and/or
the Securities Purchase Agreement.
 
4. Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.
 
If to the Company:
 
Universal Travel Group
Attention:
Ms. Jiangping Jiang
Address:
3/F Hualian Building, No. 2008 Shennan Road,
 
Central Futian District, 
City & State:
Shenzhen, The People’s Republic of China
Telephone:
86-755-83668559
Fax:
86-755-83668556
Email:
01@cnutg.cn



With a copy (which will not constitute notice) to:
   
Sichenzia Ross Friedman Ference LLP
Attention:
Benjamin Tan, Esq.
Telephone:
(212) 930 9700
Fax:
(212) 930 9725
Email:
btan@srff.com


2

--------------------------------------------------------------------------------


 
If to Shareholder,
 
Jiangping Jiang
 
c/o Universal Travel Group
Address:
3/F Hualian Building, No. 2008 Shennan Road,
 
Central Futian District, 
City & State:
Shenzhen, The People’s Republic of China
Telephone:
86-755-83668559
Fax:
86-755-83668556
Email:
01@cnutg.cn

 
or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.
 
5. Amendment. This Agreement may not be modified, amended, altered or
supplemented, except by a written agreement executed by each of the parties
hereto.
 
6. Entire Agreement. This Agreement contains the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter, all of which are merged herein.
 
7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in that state, without regard to any of its principles of
conflicts of laws or other laws which would result in the application of the
laws of another jurisdiction. This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted.
 
8. Waiver of Jury Trial. EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.

3

--------------------------------------------------------------------------------


 
9. Severability. The parties agree that if any provision of this Agreement be
held to be invalid, illegal or unenforceable in any jurisdiction, that holding
shall be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.
 
10. Binding Effect; Assignment. This Agreement and the rights and obligations
hereunder may not be assigned by any party hereto without the prior written
consent of the other parties hereby. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Each Buyer is an intended third party beneficiary of this
Agreement and shall be entitled to enforce this Agreement.
 
11. Headings. The section headings contained in this Agreement (including,
without limitation, section headings and headings in the exhibits and schedules)
are inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.
 
12. Counterparts. This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, and all of which, when taken
together, shall constitute one and the same document. This Agreement shall
become effective when one or more counterparts, taken together, shall have been
executed and delivered by all of the parties.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.


UNIVERSAL TRAVEL GROUP
   
By:
   
Name: Jiangping Jiang
 
Title: Chief Executive Officer
     
Name: Jiangping Jiang


4

--------------------------------------------------------------------------------


 